OPINION OF THE COURT
PER CURIAM.
Nancy Clark is the widow of former Police Captain Ed Clark. Captain Clark has over thirteen years of credited service with the City of Palm Beach Gardens Police Department when, at age 57, he died of a heart attack before retiring. The Board of Trustees of the City of Palm Beach Gardens Police Officers’ Retirement Trust Fund (Board of *51Trustees) awarded Mrs. Clark death benefits under section 135.21, Florida Statutes rather than under the City’s Retirement Plan. The City maintains there is no authority for the payment of death benefits to Mrs. Clark under section 185.21, Fla. Stat.
The difference to Mrs. Clark is whether she receives a lump sum death payment or monthly payments over the next ten years that would total a higher payment.
We received no response from the Board of Trustees to the order to show cause. Based upon our review of the record, we find the provisions of section 185.21 do not apply. Mrs. Clark is entitled to those benefits under the City’s local plan which is a lump sum plus interest.
Accordingly, we grant the petition for writ of certiorari and remand to the Board of Trustees for a rehearing.
Further, Respondent Clark’s motion for attorney’s fees is denied.
RODGERS, RAPP, and OFTEDAL, JJ., concur.